OMNITEK ENGINEERING CORP. Prospectus Supplement No. 2 (to Prospectus dated July 2, 2012) This Prospectus Supplement No. 2 dated November 5, 2012, contains information that supplements and updates our prospectus dated July 2, 2012 and Prospectus Supplement No., 2 dated August 8, 2012. Since it contains only the most recent developments, this supplement should be read in conjunction with such prospectus. This prospectus relates to the resale by selling stockholders beginning on page 12 of up to 5,282,559 shares of our common stock, no par value, which includes (1) 2,602,246 shares of common stock issued at a price of $2.12 per share, and (2) 2,602,246 shares of common stock issuable upon exercise of the outstanding Investor Warrants at an exercise price of $3.88 per share, that were issued in connection with the private placement closed on April 9, 2012; and (3) 78,067 shares of common stock issuable upon exercise of Placement Agent Warrantsin pursuant to the Engagement Agreement dated December 14, 2011. Quarterly Report on Form 10-Q Attached hereto and incorporated by reference herein is our Quarterly Report on Form 10-Q for the quarter ended September 30, 2012, which we filed with the Securities and Exchange Commission on November 5, 2012. The information set forth in the attached Quarterly Report supplements and amends the information contained in the Prospectus. This Prospectus Supplement No.2 should be read in conjunction with, and delivered with, the Prospectus and all and Prospectus Supplements and is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement No.2 supersedes the information contained in the Prospectus or Prospectus Supplements Our common stock is quoted on the OTCBB under the symbol “OMTK.” On November 2, 2012, the closing price of our common stock as reported on the OTCBB was $1.06. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 4 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that the Prospectus or this Prospectus Supplement No. 2 is truthful or complete.A representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 2 is November 5, 2012. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:SEPTEMBER 30, 2011 Commission File Number000-53955 OMNITEK ENGINEERING CORP. (Exact name of Registrant as specified in its charter) California 33-0984450 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1945 S. Rancho Santa Fe Road, San Marcos, California 92078 (Address of principal executive offices, Zip Code) (760) 591-0089 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No  Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes  No x As of October 30, 2012, the Registrant had 19,749,582 shares of its no par value Common Stock outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of September 30, 2012 and December 31, 2011 1 Statements of Operations for the three months ended September 30, 2012 and September 30, 2012, and for the nine months ended September 30, 2012 and September 30, 20120 2 Statements of Cash Flows for the nine months ended September 30, 2011 and September 30, 2010 3 Notes to the Financial Statements 4-8 Item 2. Management’s Discussion and Analysis of the Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4 Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 5. Other Information 14 Item 6. Exhibits 14 Table of Contents PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OMNITEK ENGINEERING CORP. Condensed Balance Sheets ASSETS September 30, December 31, (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net Accounts receivable -related party Inventory Prepaid expense Deposits Total Current Assets FIXED ASSETS, net OTHER ASSETS Long-term investments, net - Intellectual property, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued expenses - related parties Accounts payable - related parties 25 Customer deposits Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, 125,000,000 shares authorized no par value 19,749,582 and 17,137,812 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed financial statements. 1 Table of Contents OMNITEK ENGINEERING CORP. Condensed Statements of Operations (unaudited) For the Three For the Three For the Nine For the Nine Months Ended Months Ended Months Ended Months Ended September 30, September 30, September 30, September 30, REVENUES $ COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES General and administrative Research and development expense Depreciation and amortization expense Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense - - ) - Interest income 1 2 Total Other Income (Expense) 1 2 LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) BASIC AND DILUTED WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these condensed financial statements. 2 Table of Contents OMNITEK ENGINEERING CORP. Condensed Statements of Cash Flows (unaudited) For the Nine For the Nine Months Ended Months Ended September 30, September 30, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Amortization and depreciation expense Amortization of premium on long-term investments - Options and warrants granted Changes in operating assets and liabilities: Accounts receivable ) ) Accounts receivable–related parties ) ) Deposits ) Prepaid expense ) - Inventory ) Accounts payable and accrued expenses ) Customer deposits ) ) Accounts payable-related parties ) ) Accrued expenses-related parties ) ) Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of long-term investments ) - Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Issuance of common stock for cash Repayment of note payable ) - Exercise of warrantsand options for cash - Proceeds of note payable - Net Cash Provided by Financing Activities NET INCREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWS CASH PAID FOR: Interest $ $ - Income taxes $ $ The accompanying notes are an integral part of these condensed financial statements. 3 Table of Contents OMNITEK ENGINEERING CORP. Condensed Notes to Financial Statements September 30, 2012 (unaudited) NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at September 30, 2012, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's December 31, 2011 audited financial statements.The results of operations for the periods ended September 30, 2012 and 2011 are not necessarily indicative of the operating results for the full years. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Recent Accounting Pronouncements The Company has evaluated recent accounting pronouncements and their adoption has not had or is not expected to have a material impact on the Company’s financial position, or statements. Inventory Inventory is stated at the lower of cost or market.The Company’s inventory consists of finished goods and raw material and is located in San Marcos, California at September 30, 2012 and December 31, 2011 consisted of the following: September 30, December 31, 2011 Raw materials Finished goods Peru (finished goods) In transit - Allowance for obsolete inventory ) ) Total $ $ The Company has established an allowance for obsolete inventory.Expense for obsolete inventory was $-0- and $-0-, for the periods ended September 30, 2012 and December 31, 2011, respectively. 4 Table of Contents OMNITEK ENGINEERING CORP. Condensed Notes to Financial Statements September 30, 2012 (unaudited) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with ASC 260, Earnings Per Share, which requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. As of September 30, 2012, 677,380 warrants and options were excluded from the Diluted EPS calculation as their effect is anti-dilutive. Income Taxes The Company accounts for income taxes in accordance with Accounting Standards Codification Topic 740, Income Taxes ("Topic 740"), which requires the recognition of deferred tax liabilities and assets at currently enacted tax rates for the expected future tax consequences of events that have been included in the financial statements or tax returns. A valuation allowance is recognized to reduce the net deferred tax asset to an amount that is more likely than not to be realized. Topic 740 provides guidance on the accounting for uncertainty in income taxes recognized in a company's financial statements. Topic 740 requires a company to determine whether it is more likely than not that a tax position will be sustained upon examination based upon the technical merits of the position. If the more likely-than-not threshold is met, a company must measure the tax position to determine the amount to recognize in the financial statements. At the adoption date of November 1, 2007, the Company had no unrecognized tax benefit which would affect the effective tax rate if recognized. The Company includes interest and penalties arising from the underpayment of income taxes in the statements of operations in the provision for income taxes. As of September 30, 2012 and December 31, 2011 the Company had no accrued interest or penalties related to uncertain tax positions. The Company files an income tax return in the U.S. federal jurisdiction and the state of California. With few exceptions, the Company is no longer subject to U.S. federal, state, and local, or non-U.S. income tax examinations by tax authorities for years before 2007. Held to Maturity Investments During the nine months ended September 30, 2012, the Company purchased various corporate bonds. The Company intends to hold the bonds to maturity. Accordingly, the Company has recorded and is amortizing the premium on the bonds over the remaining life. As of September 30, 2012, the Company has amortized $16,378 of the premium leaving amortized cost basis remaining of $1,211,845. 5 Table of Contents OMNITEK ENGINEERING CORP. Condensed Notes to Financial Statements September 30, 2012 (unaudited) NOTE 3 - RELATED PARTY TRANSACTIONS Accounts Receivable – Related Parties During the years ended December 31, 2007 through 2010, the Company a minority interest in various distributors in exchange for use of the Company’s name and logo. As of December 31, 2011, the Company owned a 15% interest in Omnitek Engineering Thailand Co. Ltd., a 20% interest in Omnitek Peru S.A.C., and a 5% interest in Omnitek Stationary, Inc.As of September 30, 2012 and December 31, 2011, the Company was owed $30,876 and $16,715, respectively, by these related parties for the purchase of products. Accounts Payable – Related Parties The Company regularly incurs expenses that are paid for by related parties and purchases goods and services from related parties. As of September 30, 2012 and December 31, 2011, the Company owed related parties for such expenses, goods and services in the amounts of $25 and $2,568, respectively. Accrued Expenses – Related Parties During the periods ended September 30, 2012 and December 31, 2011, related parties were due amounts for services performed for the Company.As of September 30, 2012 and December 31, 2011 the related parties’ payables consisted of the following: September 30, December 31, Amounts due to the president $ $ Amounts due to other officers of the company Total $ $ NOTE 4 - NOTES PAYABLE Line of Credit Payable On February 15, 2012 the Company entered into a revolving line of credit agreement with a shareholder for $50,000 for an initial period of 6 months. During the six months ended September 30, 2012, the Company borrowed a total of $40,000, and accrued interest expense of $490. As of September 30, 2012 the Company has repaid all of the outstanding debt and now owes $-0- under the revolving line of credit. The Company granted 5,000 stock purchase warrants as consideration for the funding of the revolving line of credit resulting in an expense of $15,450. NOTE 5 - STOCK OPTIONS AND WARRANTS In April 2007, the Company’s shareholders approved its 2006 Long-Term Incentive Plan (“the Plan”).Under the plan, the Company may issue up to 10,000,000 shares of both Incentive Stock Options to employees only and Non-Qualified Stock Options to employees and consultants at its discretion.As of September 30, 2012 the Company has a total of 5,635,313 options and warrants issued under the plan.During the nine months ended September 30, 2012 the Company issued an additional amount of 2,810,313 options and warrants. During the nine months ended September 30, 2012 and 2011, the Company recognized expense of $626,915 and $126,534, respectively, for options and warrants that vested during the periods pursuant to ASC Topic 718. 6 Table of Contents OMNITEK ENGINEERING CORP. Condensed Notes to Financial Statements September 30, 2012 (unaudited) NOTE 5 - STOCK OPTIONS AND WARRANTS (CONTINUED) A summary of the status of the options and warrants granted at September 30, 2012 and December 31, 2011 and changes during the periods then ended is presented below: Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Outstanding at beginning of period $ $ Granted - - Exercised - - ) Expired or canceled - - ) Outstanding at end of period Exercisable $ $ A summary of the status of the options and warrants outstanding at September 30, 2012 is presented below: Total Outstanding Total Exercisable Average Weighted Number Remaining Number Average Range O/S Life (Yrs) Exercisable Exercisable $
